                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 UNITED STATES OF AMERICA

        v.                                          Case No. 3:14-CR-47 JD

 ZAMALE DAVIS


                                    OPINION AND ORDER

       The Government has moved the Court for an order that authorizes the Bureau of Prisons

to turn over $1,243.31 in economic stimulus funds held in Defendant Zamale Davis’s BOP-

controlled inmate trust account for use in paying down Mr. Davis’s outstanding restitution. (DE

53.) Mr. Davis, who was convicted of armed bank robbery and carrying a firearm during a

federal crime of violence, is currently serving a 121-month term of imprisonment and has yet to

pay $53,791.39 of the $53,800 in restitution this Court originally ordered him to pay. (DE 21.)

Mr. Davis opposes the Government’s motion to transfer the funds. (DE 55.)

       A court order imposing restitution serves as a lien in favor of the Government on all of a

defendant’s property not exempted by 18 U.S.C. § 3613(a)(1). See United States v. Sayyed, 862

F.3d 615, 618 (7th Cir. 2017) (holding a restitution order allows the Government to “step into the

defendant’s shoes” and acquire the defendant’s rights to property). Payments into an inmate’s

trust account do not fall into an exempted category. See 18 U.S.C. § 3613(a)(1). Further, a

motion for transfer of funds is proper, as opposed to a motion for garnishment, when the funds at

issue are within the custody and control of the BOP, as they are in this case. United States v.

Meux, 597 F.3d 835, 837 (7th Cir. 2010).

       The Government has asserted that transfer is specifically warranted here pursuant to both

18 U.S.C. § 3664(k) and 18 U.S.C. § 3664(n). (DE 53 at 1.) Section 3664(k) gives a court the
power to adjust the payment schedule or require immediate payment in full of a defendant’s

restitution if there has been a material change in a defendant’s economic circumstances. 18

U.S.C. § 3664(k). Under § 3664(n), “if a person obligated to provide restitution, or pay a fine,

receives substantial resources from any source, including inheritance, settlement, or other

judgment, during a period of incarceration, such person shall be required to apply the value of

such resources to any restitution or fine still owed.” 18 U.S.C. § 3664(n). The Seventh Circuit

has interpreted § 3664(n) to mean that “an inmate who receives money from any source must

apply it to restitution still owed.” United States v. White, 745 F. App’x 646, 648 (7th Cir. 2018).

       The Court finds both § 3664(k) and § 3664(n) apply here. Records that Mr. Davis

provided as part of his response to the Government’s motion show that his trust account had only

a few dollars in it at the time he received the $1,400 economic stimulus payment in May. (DE

55-1 at 8.) The Court thus concludes that the influx of the stimulus funds represented a material

change in Mr. Davis’s economic circumstances pursuant to § 3664(k). Additionally, the Court

finds that, pursuant to § 3664(n), the influx of funds also represented receipt of substantial

resources while he was incarcerated that, under the subsection, must therefore be applied to his

outstanding restitution obligations. White, 745 F. App’x at 648.

       Mr. Davis’s opposition to the Government’s motion focuses squarely on whether the

Court could find that § 3664(n) justifies the Government’s requested transfer. (DE 55 at 1.)

Although the Court recognizes that § 3664(k) represents an independent basis to grant the

Government’s motion, it proceeds to address Mr. Davis’s arguments.

       Mr. Davis raised three constitutional arguments in opposition to § 3664(n), none of which

have merit. He first argued that because the subsection does not define the terms “receives” and

“substantial resources,” it is unconstitutionally vague. That argument falls short because the




                                                  2
statute simply presents some ambiguity that courts can and have easily interpreted into a clear

standard. See Kucharek v. Hanaway, 902 F.2d 513, 519 (7th Cir. 1990) (holding that a statute

that “contains one or several ambiguities that can be dispelled, at a stroke, by interpretation” are

not unconstitutionally vague); White, 745 F. App’x at 468 (interpreting § 3664(n), including the

receipt element, to broadly apply to money deposited into an inmate’s BOP trust fund). Mr.

Davis then argued that the subsection presented equal protection concerns because it singles out

inmates for adverse treatment and due process concerns because it does not grant inmates

appointed counsel. (DE 55 at 8–10.) Mr. Davis’s equal protection argument is not convincing

because inmates are not considered a suspect class. While they may share many traditional traits

associated with other suspect classes, see San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1,

28 (1973), they do not qualify because the treatment they are subjected to is the result not of

some inherent trait, but the precise, individualized application of otherwise neutral laws that

serve a clear government purpose. See Fuller v. Lane, 686 F. Supp. 686, 689 (C.D. Ill. 1988).

Mr. Davis’s due process argument is similarly not convincing because the Supreme Court has

clearly held that there is no constitutional right to counsel in post-conviction proceedings.

Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). The Court thus finds no constitutional reason

that undermines an order for transfer of funds pursuant to § 3664(n).

       Mr. Davis additionally raised two arguments unrelated to the Constitution. Those

arguments similarly fall short. His first argument, that transferring the money would violate the

American Rescue Plan Act, under which the funds were provided, is unconvincing because he

cannot point to any portion of the Act that prohibits a transfer to pay restitution or places the

funds in an exempted category under § 3613(a)(1). His second argument, that approving a

transfer would put his rehabilitative efforts while incarcerated in jeopardy (Id. at 11–12), while




                                                  3
an understandable concern, does not negate § 3664(n)’s applicability to his situation. The Court

thus concludes, despite Mr. Davis’s arguments in opposition, that the Government’s request to

transfer the funds from Mr. Davis’s trust account to pay for his restitution is proper pursuant to

both § 3664(k) and § 3664(n).

       For the foregoing reasons, the Court GRANTS the Government’s motion (DE 53) and

ORDERS the Bureau of Prisons to turn over the $1,243.31 in funds in Mr. Davis’s inmate trust

account to the Clerk of Court to apply to the restitution owed in this case. The Court further, in

light of the above discussion, DENIES Mr. Davis’s request for a stay pending appellate review

as well as his request for appointment of counsel to aid in an appellate filing. (DE 55 at 10–11.)



       SO ORDERED.

       ENTERED: June 30, 2021


                                                             /s/ JON E. DEGUILIO
                                                      Chief Judge
                                                      United States District Court




                                                 4
